Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Jason DiMedio, during a telephone interview on Jan 4, 2022, gave the Examiner an authorization to amend claims 1, 9-23 as follows:

In the claim
Claim 1. (Currently Amended) A sensing and alert system for a plurality of electrical switchgear cabinets, each switchgear cabinet including at least one high-voltage circuit breaker, and each switchgear cabinet in communication with a central programmable logic controller (PLC) configured to activate and deactivate the high-voltage circuit breaker in the corresponding switchgear cabinet, the sensing and alert system comprising: 
a time of flight (ToF) sensor arranged to capture real-time image data; 
a lighting module affixed to an inside portion of the switchgear cabinet; 
a processor operatively coupled to the ToF sensor and to the lighting module; the sensing and alert system affixed to an inside portion of each switchgear cabinet so that the ToF sensor is in direct line-of-sight of an inside portion of a door of the cabinet, wherein the ToF sensor provides data for determining if the door of the switchgear cabinet is open or closed, and the lighting module is positioned so as to illuminate an inside portion of the cabinet when activated; 
the processor configured to receive the real-time image data from the ToF sensor and compare the real-time image data with stored calibration image data, wherein if the real-time image data differs from the stored calibration image data by more than a predetermined amount, the processor transmits an alarm signal to the central PLC, and activates the lighting module; and 
wherein, the central PLC, upon receipt of the alarm signal from the processor, deactivates the at least one high-voltage circuit breaker in the corresponding switchgear cabinet.
Claim 9. (Cancelled)
Claim 10. (Cancelled)
Claim 11. (Cancelled)
Claim 12. (Cancelled)
Claim 13. (Cancelled)
Claim 14. (Cancelled)
Claim 15. (Cancelled)
Claim 16. (Cancelled)
Claim 17. (Cancelled)
Claim 18. (Cancelled)
Claim 19. (Cancelled)
Claim 20. (Cancelled)
Claim 21. (Cancelled)
Claim 22. (New) The system according to claim 1, wherein the stored calibration data corresponds to the inside portion of the cabinet door when the door is in a closed position.


Allowable Subject Matter
Claims 1-8, 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a sensing and alert system for a plurality of electrical switchgear cabinets, each switchgear cabinet includes at least one high-voltage circuit breaker, and each switchgear cabinet in communication with a central programmable logic controller (PLC) configured to activate and deactivate the high-voltage circuit breaker in the corresponding switchgear cabinet, the sensing and alert system comprising: a time of flight (ToF) sensor for capturing real-time image data; a lighting module attached to an inside portion of the switchgear cabinet; a processor coupled to the ToF sensor and to the lighting module; the sensing and alert system attached to an inside portion of each switchgear cabinet so that the ToF sensor is in direct line-of-sight of an inside portion of a door of the cabinet, wherein the ToF sensor provides data for determining if the door of the switchgear cabinet is open or closed, and the lighting module is positioned to illuminate an inside portion of the cabinet when activated; the processor receives the real-time image data from the ToF sensor and compare the real-time image data with stored calibration image data, wherein if the real-time image data differs from the stored calibration image data by more than a predetermined amount, the processor transmits an alarm signal to the central PLC, and activates the lighting module; and wherein, the central PLC, upon receipt of the 
The Applicant has filed an Appeal Brief to the PTAB on 03/02/2020 in response to the Advisory Action mailed on 10/10/2019, which did not enter the amended claim set filed on 09/20/2019. The Examiner answered to the Appeal Brief on 04/16/2020 to which the Appellant filed a reply brief on 06/16/2020. The PTAB, finally, communicated their decision dated 09/30/2021, where the Board partially affirmed the Examiner’s response to the Appeal Brief, by reversing the 103 rejection of the dependent claim 20 and affirming all other rejections in the appeal in favor of the Examiner. As a result, all the affirmed claims have been cancelled and the amended independent claim 1 with the inclusion of the limitations of the Board reversed dependent claim 20, is therefore stand allowable. All other claims directly or indirectly dependent upon allowed independent claim 1 therefore stand allowable as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485